IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                  : No. 141 WAL 2018
                                               :
                     Respondent                :
                                               : Petition for Allowance of Appeal from
                                               : the Order of the Superior Court
              v.                               :
                                               :
                                               :
KAITLYN N. WOLFEL,                             :
                                               :
                     Petitioner                :



                                        ORDER


PER CURIAM

      AND NOW, this 10th day of April, 2019, the Petition for Allowance of Appeal is

GRANTED. The issue, as stated by Petitioner is:


      Whether the Superior Court of Pennsylvania disregarded the controlling authority
      of Birchfield v. North Dakota, 136 S. Ct. 2160 (2016), by reversing the trial court’s
      decision suppressing the results of the testing of Petitioner’s blood.